Read, J.
As to the form of the declaration and the joinder of counts, we regard it sufficient.
The defendants are sought to be made liable, as contractors to carry the mail of the United States, for the loss of a package containing bank bills coming into their possession for transportation as such contractors, i-esulting from their own negligence and misfeasance, and that of their servants and agents.
Misfeasance and negligence are set forth as the ground of recovery in all the counts.
To charge a mandatory for misfeasance and negligence, no other consideration need be set forth than an .acceptance of the trust and an entry upon its performance.
A general demurrer was filed to the declaration to raise this question : Whether a contractor for the transportation of the mail is responsible for a loss of money out of the mail-bags, resulting from his own negligence or from the negligence of his agents'or servants.
It is conceded in this case that if the mail contractor is not liable for losses of money occasioned by the negligence or *carclessness of the mail drivers, that the defendants, in this case, are not responsible, and judgment must be entered in their favor.
The determination of this case depends upon the fact whether a mail contractor is regarded in law as a common carrier or a public agent. If as a common carrier, the plaintiff has made out his case.
The package of bank bills in this case came into the possession ef defendants as mail contractors, and the duty of transportation resulted from that capacity.
Common carriers are persons who carry for hire ■ their obligation is only to the person with whom they have contracted to carry. Their duties and responsibilities arise irom foe and reward, and they are liable only to persons in privity of contract. A mail carrier has no contract with those who transmit articles *474by the public mail; he receives no fee or reward from them. His contract is with the government of the United States, for tho performance of acts in execution of a public function. Ho is remunerated by the government. The duty he takes upon himself by the contract he is sworn to perform. He acts, for the general government in the performance of a function which the government is charged to have executed. So far, then, as the transmission of the mail is concerned, a mail contractor is a public agent, and, as such, only responsible.
The rules applicable to public and private agencies are different. All agents, of whatever character, are responsible for all acts of misfeasance and willful wrong. Private agents are not responsible to the pai’ty injured for his acts of mere negligence or omission, but his principal only. Public agents are regarded as principals, for tho purpose of responsibility, and are liable to all persons injured by their negligence or omission, as well as by their acts of misfeasance. If this were not the case, the injured party would be without redress, as the government can not be presumed to indemnify tho public at large against the wrongful and negligent acts of subordinate officers or agents. Story on Agency, 321.
*But public agents, although in one sense treated as principals, are not responsible for the omissions, negligence, or misfeasance of those employed under them, if they have employed trustworthy persons of suitable skill and ability, and have not cooperated in the wrong.
Hence the defendants, being public agents, they are not responsible for the loss accruing by the negligence or misfeasance of tho drivers; and although they are responsible, for their own acts, and the declaration therefore good upon demurrer, yet as it was agreed that the defendants should have judgment if not responsible for the acts of the drivers, judgment is rendered in their favor.
Judgment for defendants.